Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 25, 2010                                                                                                    Marilyn Kelly,
                                                                                                                     Chief Justice

  140118 & (13)(17)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 140118
                                                                     COA: 294110
                                                                     Benzie CC: 84-000966-FC
  DONALD KENNETH CARLSON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 30, 2009
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G). The motions to remand
  are DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 25, 2010                        _________________________________________
         y0517                                                                  Clerk